USDC IN/ND case 2:16-cv-00200-PPS-JPK document 291 filed 07/20/21 page 1 of 15


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

D5 IRONWORKS, RICHARD LINDER,                   )
SCOTT KUDINGO, BILL TONNESON,                   )
and HARRY HARPER,                               )
           Plaintiffs,                          )
                                                )
       v.                                       )   CAUSE NO.: 2:16-CV-200-PPS-JPK
                                                )
LOCAL 395 IRONWORKERS, AFL-CIO,                 )
THOMAS WILLIAMSON, SR, JEFFREY                  )
VEACH, and KNOWN AND UNKNOWN                    )
CO-CONSPIRATORS,                                )
           Defendants.                          )

                                   OPINION AND ORDER

       This matter is before the Court on a Motion for Leave to File an Amended Answer to the

Plaintiffs’ Amended Complaint [DE 251], filed by Defendant Local 395 Ironworkers (“Local

395”). Local 395 requests leave to file an Amended Answer (attached as Exhibit 1 to the motion),

asserting its lack of prior knowledge of the involvement of the two individual Defendants (Thomas

Williamson, Sr. and Jeffrey Veach) in the January 2016 assault alleged in Plaintiffs’ Amended

Complaint, which the individual Defendants later admitted in plea agreements to related criminal

charges. (ECF No. 251, ¶¶ 3-6). Plaintiffs filed a Response in Opposition to the Motion (ECF No.

253), Local 395 filed a Reply (ECF No. 258), and following Plaintiffs’ Motion for Leave to File a

Sur-Reply (ECF No. 268), Plaintiffs filed a Sur-Reply (ECF No. 275), and Local 395 filed a Sur-

Rebuttal (ECF No. 278). Having considered the parties’ filings, the Court now GRANTS Local

395’s Motion for Leave to File an Amended Complaint [DE 251] for the following reasons.

                    FACTUAL AND PROCEDURAL BACKGROUND

       As alleged in Plaintiffs’ Amended Complaint, Defendant Local 395 is a labor organization

within the meaning of the National Labor Relations Act; and at the time of the events alleged in
USDC IN/ND case 2:16-cv-00200-PPS-JPK document 291 filed 07/20/21 page 2 of 15


the Complaint, Defendants Veach and Williamson were its Business Agents, and Veach was also

its President. (See Proposed Answer, ECF No. 251, ¶¶ 11-13). Plaintiff D5 Ironworks (“D5”) is

engaged in the fabrication, erection, and installation of steel products on construction projects in

Indiana, Illinois, and Wisconsin, and is not a party to any collective bargaining agreement. (Id. at

¶ 5). According to the Complaint, Defendant Williamson visited one of D5’s jobsites on the

morning of January 6, 2016, and “demanded that D5 execute a labor agreement with Local 395

and employ only members of Local 395,” but D5’s owner, Plaintiff Jeffrey Lindner, refused and

instructed Williamson to leave the jobsite. (Id. at ¶¶ 15-17). Williamson then allegedly approached

Pastor Atkinson in the offices of the Dyer Baptist Church across the street, which owned the D5

jobsite project, and attempted “to coerce, restrain and convince Pastor Atkinson to replace D5 for

a contractor having an agreement with Local 395.” (Id. at ¶ 17).

       When these actions failed to produce a labor agreement, Williamson allegedly returned to

the D5 jobsite the next morning; Lindner again instructed him to leave; a verbal disagreement

ensued; and Williamson “placed his hands upon the chest of Plaintiff Lindner.” (Id. at ¶ 18).

Following this confrontation, Williamson allegedly left the jobsite warning Lindner that D5’s

failure to accept a labor agreement would result in Williamson taking things “Old School.” (Id. at

¶ 20). According to the Complaint, later that day at about 3:00 p.m., approximately twelve men

associated with Local 395 then appeared at the D5 jobsite, including Williamson and Veach. (Id.

at ¶ 21). These men allegedly rushed the jobsite, picked up pieces of wood used for shipping steel

located on the jobsite, and physically attacked Plaintiffs Scott Kudingo, Joe Weil, and others on

the jobsite. (Id. at ¶¶ 23-30). According to the Complaint, this attack lasted until about 3:05 p.m.

on January 7, 2016, and involved the men associated with Local 395 clubbing, kicking, and beating

Kudingo, Weil, and others, while Lindner scaled a construction fence to call authorities. (Id.).



                                                 2
USDC IN/ND case 2:16-cv-00200-PPS-JPK document 291 filed 07/20/21 page 3 of 15


       Based on these allegations, Plaintiffs asserted a federal claim under the Labor Management

Relations Act (LMRA) against Local 395 (Count I), various physical and emotional state law torts

relating to the assaults on D5 workers against all Defendants (Counts III-XVI), various economic

state law torts and civil conspiracy against all Defendants (Count II, XVIII-XX), and failure to

supervise against Local 395, Williamson, and Veach (Count XVII). (Amended Compl., ECF No.

67). In Answers filed in February and March 2017, Veach and Williamson asserted their Fifth

Amendment rights against self-incrimination in response to allegations concerning their

appearances at the D5 jobsite in January 2016, in light of various state and federal investigations

relating to those events (ECF Nos. 77 and 101, at ¶¶ 15-31), and Local 395 denied sufficient

information to form a belief as to the truth of those allegations. (ECF No. 75, ¶¶ 15-31). A year

and a half later, in August 2018, Veach and Williamson were each indicted for extortion conspiracy

and attempted extortion in violation of the Hobbs Act in connection with the attack on D5 workers

on January 7, 2016. (ECF No. 222-1). Then on October 12, 2018, following a request by the

government to intervene for purposes of seeking a stay of these proceedings while the criminal

case against Veach and Williamson proceeded, the District Judge entered an Order staying this

action until resolution of that criminal case. (ECF Nos. 222, 227).

       Another fifteen months later in January 2020, Veach and Williamson each pled guilty to

one Count of Hobbs Act Extortion Conspiracy. (See Case No. 2:18-cr-89, ECF Nos. 80, 82). Each

has since been adjudged guilty and sentenced, and the criminal case against them concluded on

May 3, 2021. (Id. at ECF Nos. 94, 96, 132, 154). After being notified of the conclusion of the

criminal proceedings, the presiding District Judge lifted the stay in the instant case on May 17,

2021, and allowed all parties to reinstate any previously pending motions and related briefs

after being updated based on intervening events, including Veach and Williamson’s plea



                                                 3
USDC IN/ND case 2:16-cv-00200-PPS-JPK document 291 filed 07/20/21 page 4 of 15


agreements. (ECF No. 249). All Defendants then reasserted various previously pending motions

(ECF Nos. 256-57, 259-60), and both Plaintiffs and Local 395 filed new motions centered on

Veach and Williamson’s plea agreements. First, Local 395 filed the instant Motion for Leave to

File an Amended Answer. (ECF No. 251). Similar to the denials of knowledge in its previous

Answer, this new proposed Answer denies “independent corporate knowledge or information to

admit or deny” Plaintiffs’ allegations concerning the attack on D5 workers on January 7, 2016.

(See ECF No. 251-1, ¶¶ 18-31). But in addition to those initial denials, Local 395’s proposed

Answer adds the following statements concerning Veach and Williamson’s plea agreements:

            Answering further Local 395 acknowledges that, despite prior inquiry
            regarding the alleged events of January 7, 2016, it first was advised as to
            the personal and individual admissions and the matters stated in the
            “summary of events” in the plea declarations of Thomas Williamson, Sr.
            (Williamson) and Jeffrey Veach (Veach) on January 23, 2020. Local 395
            denies that any of the conduct acknowledged in that regard was within the
            scope of any authority afforded them under the Union’s Constitution and
            By Laws or otherwise, or that it was undertaken in any coherent belief that
            it would further the business interests of or would rationally benefit the
            Union. The conduct described was clearly unlawful and was never
            authorized or ratified by Local 395.

(See ECF No. 251, ¶¶ 4, 18-31, 55, 59, 64, 71, 77, 80, 82, 84, 90, 92, 116, 120, 124, 128, 132, 137,

140-42, 144).

       According to Plaintiffs, these additional assertions regarding Local 395’s lack of

knowledge and authorization of the conduct admitted in Veach and Williamson’s plea agreements

introduce a “new theory” that Local 395 “lacked corporate knowledge of the truth,” and “Plaintiffs

will be severely prejudiced by allowance of amendment as it will require time to respond to the

factual components of the new theory and recall various deponents.” (ECF No. 253, at 4-5). But

while Plaintiffs assert that Local 395’s Amended Answer would introduce new issues in the case,

Plaintiffs have also filed several motions raising issues based on Veach and Williamson’s plea

agreements, including: (1) a motion in limine seeking to admit the plea agreements and related
                                                 4
USDC IN/ND case 2:16-cv-00200-PPS-JPK document 291 filed 07/20/21 page 5 of 15


convictions and “conclusively establish” related facts (ECF Nos. 261-62); (2) a motion for

summary judgment as to Local 395’s liability, arguing that the plea agreements “establish” the

facts alleged in Plaintiffs’ Complaint and “overcome” any denials in Local 395’s Answer (ECF

Nos. 263, 267); and (3) a motion for sanctions against Local 395 and its counsel, arguing that the

plea agreements now demonstrate that Local 395’s prior Answers denying knowledge of the attack

on D5 workers were not well grounded in fact, and that Local 395 improperly failed to amend its

Answer to admit the attack based on the criminal proceedings against Veach and Williamson.

(ECF No. 272). Of these motions, only Local 395’s request to file an Amended Answer that

addresses Veach and Williamson’s plea agreements is pending before this Court. For the reasons

explained below, that motion is granted, though the Court stresses that this ruling expresses no

view regarding, and is without prejudice to any party’s arguments concerning, any other motions

or issues raised concerning Veach and Williamson’s plea agreements or their content.

                                            ANALYSIS

       As Plaintiffs acknowledge, “Rule 15 reflects a liberal attitude towards the amendment of

pleadings,” and “whether to allow the amendment of a pleading is within the discretion of the

court.” (ECF No. 253, at 5). Indeed, Rule 15(a) “instructs courts to ‘freely give leave when justice

so requires.’” Kreg Therapeutics, Inc. v. VitalGo, Inc., 919 F.3d 405, 417 (7th Cir. 2019) (quoting

Fed. R. Civ. P. 15(a)). Given this liberal standard, the Seventh Circuit has warned that “district

courts should not deny leave absent a ‘good reason’ – such as futility, undue delay, prejudice, or

bad faith.” Id. (collecting decisions). The Court addresses each of these factors in turn.

I.     Plaintiffs’ Assertions of Undue Delay

       The Court turns first to the issue of delay. As Plaintiffs note, Local 395’s request comes

nearly three years after Veach and Williamson were indicted and nearly four years after the close



                                                  5
USDC IN/ND case 2:16-cv-00200-PPS-JPK document 291 filed 07/20/21 page 6 of 15


of fact discovery. (P’s Response at 2, 6, 14, ECF No. 253). Plaintiffs further argue that Local 395

“could have pled the need to amend its Answer back in 2018 when the Grand Jury Indictment of

co-Defendants Veach and Williamson should have raised suspicion that the Union’s pleading was

problematic.” (Id. at 8). As Local 395 explains, however, its proposed amendment addresses the

facts admitted in Veach and Williamson’s plea agreements (not the general allegations in their

indictments), which were filed in January 2020 while the case was stayed. (D’s Reply at 4, 12,

ECF No. 258). As both sides acknowledge, Veach and Williamson asserted their Fifth Amendment

rights against self-incrimination prior to that time, and according to Local 395, denied any

involvement in the attack on D5 workers through their counsel. (Id. at 12; ECF No. 253, at 11).

Thus, while Plaintiffs argue that other witnesses had already testified that Veach and Williamson

“were perpetrators,” Local 395 could not have addressed the specific admissions in Veach and

Williamson’s plea agreements – admissions that Plaintiffs argue “will hold the Union responsible

for the acts of their agents” – before those agreements existed. (See ECF No. 251, at 7, 9).

        As for the delay following execution of the plea agreements, Local 395 further explains

(and Plaintiffs do not dispute) that it “expressed its intention to file this Amended Answer during

status calls with the court on March 4, 2020, July 22, 2020 and April 9, 2021,” but the stay was

continued and remained in place until May 17, 2021. (D’s Motion at 3, n.1, ECF No. 251; ECF

No. 249).1 Local 395 then filed the instant motion to amend four days after the stay was lifted.

(ECF No. 251). Accordingly, although the Court acknowledges the passage of time from the filing

of the plea agreements in January 2020 to the instant motion to amend, it finds no undue delay in

failing to address developments in a related criminal case during the period this case was stayed

pending those criminal proceedings.


1
 The Court also notes that the audio recordings of these hearings confirm Local 395’s stated intention to seek to
amend its Answer to address the admissions in Veach and Williamson’s plea agreements when the stay was lifted.

                                                       6
USDC IN/ND case 2:16-cv-00200-PPS-JPK document 291 filed 07/20/21 page 7 of 15


       Moreover, as Local 395 further argues (ECF No. 258, at 12), even if it could be faulted for

some delay beforehand, Seventh Circuit authority repeatedly stresses that delay alone “is normally

an insufficient reason to deny a motion for leave to amend,” even if the case is approaching trial.

See Life Plans, Inc. v. Sec. Life of Denver Ins. Co., 800 F.3d 343, 358 (7th Cir. 2015) (quoting

Dubicz v. Commonwealth Edison Co., 377 F.3d 787, 793 (7th Cir. 2004)); see also King v. Kramer,

763 F.3d 635, 640-45 (7th Cir. 2014) (reversing grant of motion in limine precluding amendment

of complaint and change of legal theory four weeks before trial: “While we can certainly appreciate

why the district court considered delay as a factor in deciding whether a change in legal theory

should be allowed, there is no reason why delay should have been the sole factor considered, or

the weightiest.”). Rather, “delay must be coupled with some other reason, such as prejudice to the

defendants.” King, 763 F.3d at 644 (quoting George v. Kraft Foods Global, Inc., 641 F.3d 786,

789-91 (7th Cir. 2011)); Life Plans, 800 F.3d at 358 (quoting Dubicz, 377 F.3d at 793). The Court

therefore turns to the remaining grounds asserted by Plaintiffs for denial of the instant motion to

amend: prejudice, futility, and bad faith and dilatory motive.

II.    Plaintiffs’ Assertions of Prejudice

       Plaintiffs contend they will be unduly prejudiced because Local 395’s Amended Answer

“raises an additional defense of lack of corporate knowledge” of Veach and Williamson’s actions,

“under a theory it never authorized them to engage in their now admitted conduct.” (P’s Response

at 9, ECF No. 253; P’s Sur-Reply at 3, ECF No. 275). According to Plaintiffs, this “new theory”

improperly contests Local 395’s liability for the acts of its agents under the LMRA and common

law agency principles, and “will require expensive and time-consuming discovery in recalling

deponents to establish this point and factual substantiation of the defense.” (ECF No. 253, at 9-11,

14). Specifically, Plaintiffs assert a need for depositions of Veach and Williamson (who Plaintiffs



                                                 7
USDC IN/ND case 2:16-cv-00200-PPS-JPK document 291 filed 07/20/21 page 8 of 15


claim “can no longer hide behind the 5th Amendment”) “in order to ascertain what knowledge they

imparted to whom and when.” (Id. at 9-11). Plaintiffs also suggest such depositions would “require

special accommodations,” given Veach and Williamson’s incarceration. (Id. at 12).

        Putting aside Plaintiffs’ additional argument that this defense is futile (addressed in Part III

below), the Court observes that Local 395’s denials of knowledge and agency in relation to Veach

and Williamson’s attack on D5 workers are not altogether new. Both its original Answer filed in

August 2016 and its Answer to Plaintiffs’ Amended Complaint filed in February 2017 asserted

insufficient knowledge or information about the attack on D5 workers; denied any involvement in

the attack against Plaintiff Kudingo (and in the later Answer, any involvement in the attacks against

Kudingo, Weil, and Harper); denied the attacks were sanctioned or directed by Local 395, or with

its authorization, advice, instigation, or encouragement; and further denied that its officers,

members, and representatives “acted as agents” as defined in the LMRA, 29 U.S.C. § 152(13).

(ECF No. 59, ¶¶ 4, 11, 20-29, 40, 78-79, 81-82, 85, 142-43; ECF No. 75, ¶¶ 4, 11, 21-31, 43, 80-

81, 83-84, 87, 137-38).2 Local 395’s knowledge and authorization of the attack was thus a proper

subject of discovery long before the instant motion.

        What is new are Local 395’s denials that the specific conduct admitted in Veach and

Williamson’s plea agreements “was within the scope of any authority afforded them under the

Union’s Constitution and By Laws or otherwise, or that it was undertaken in any coherent belief

that it would further the business interests of or would rationally benefit the Union.” (E.g., ECF

No. 251, Exhibit 1, ¶¶ 4, 18-31). But again, those admissions also did not exist when Local 395’s

last Answer was filed, or when discovery closed in July 2017, so Local 395 could not have



2
 29 U.S.C. § 152(13) states as follows: “In determining whether any person is acting as an ‘agent’ of another person
so as to make such other person responsible for his acts, the question of whether the specific acts performed were
actually authorized or subsequently ratified shall not be controlling.”

                                                         8
USDC IN/ND case 2:16-cv-00200-PPS-JPK document 291 filed 07/20/21 page 9 of 15


addressed them then. Thus, while Local 395’s proposed Amended Answer adds to the denials of

knowledge and agency asserted in its previous Answers, it does so only in response to information

received after those Answers were filed and discovery had closed. Plaintiffs’ assertion that Local

395 “has known of the factual bases” for its amended denials since “earlier in the discovery

process” (ECF No. 253, at 14) is therefore inaccurate insofar as the proposed amendments relate

to admissions in the individual Defendants’ plea agreements.

       The Court also notes that the plea agreement admissions addressed in Local 395’s

proposed Amended Answer are already the subject of other motion practice in the case, and thus,

the impact of those admissions will be at issue in the case regardless of whether Local 395 is

allowed to amend its Answer. As discussed above, Plaintiffs have already moved for summary

judgment against Local 395, arguing that Veach and Williamson’s plea agreement admissions

“establish there is no issue of material fact as to who, what, where, or when the facts occurred as

alleged in the First Amended Complaint,” and “show the actions of President Veach and Business

Agent Williamson were ‘acting as a Local 395 business agent at the time of the incident.’” (ECF

No. 267, at 10 (quoting ECF No. 267-3, at 36). Plaintiffs’ Motion in Limine similarly argues

that Veach and Williamson’s plea agreements prove that Local 395 “engaged in the conduct

complained of.” (ECF No. 262, at 9-10). In response to the motion for summary judgment,

similar to its proposed Amended Answer, “Local 395 disputes that Veach and Williamson

were its agents acting within the scope of their employment or within the scope of their common

law agency authority when the attack of January 7, 2016, occurred.” (ECF No. 284, at 2).

Accordingly, the very dispute of Plaintiffs’ agency allegations raised in Local 395’s proposed

Amended Answer is raised in Plaintiffs’ Motion for Summary Judgment and Motion in Limine.

While the Court expresses no view regarding the merits of these motions, it also perceives no



                                                9
USDC IN/ND case 2:16-cv-00200-PPS-JPK document 291 filed 07/20/21 page 10 of 15


 prejudice to Plaintiffs by allowing Local 395 to amend its Answer to address an issue that Plaintiffs

 themselves have raised.

         Plaintiffs’ arguments of undue burden and delay due to additional discovery required by

 Local 395’s proposed amendment are unpersuasive as well. As discussed above, Local 395’s prior

 Answers had already disputed its involvement in the attack on D5 workers, its authorization of

 those actions, and that its officers, members, and representatives “acted as agents” as defined in

 the LMRA. (ECF Nos. 59, 75). Any additional discovery would therefore be limited to Local 395’s

 denials of knowledge and authorization of the conduct admitted in Veach and Williamson’s plea

 agreements. On the current record, the Court is unable to say whether these additional denials (so

 closely related to those already addressed in discovery) require further inquiry, or even whether

 such discovery would be available.3 But even assuming depositions of Veach and Williamson

 would be required as Plaintiffs now argue (ECF No. 253, at 11-12), such limited discovery would

 impose no undue burden on the parties, and no burden sufficient to deny leave to amend. See Life

 Plans, Inc., 800 F.3d at 358 (holding that amendment should have been allowed despite potential

 for “modest delay” of discovery, since “[t]he purpose of discovery is to refine the case and to

 prepare it for trial based on a full understanding of the relevant facts”). Likewise, any costs

 associated with such discovery (see P’s Sur-Reply at 10, ECF No. 275) must be addressed if and

 when it is allowed, and only after the parties have met and conferred on that issue.

 III.    Plaintiffs’ Assertions of Futility

         Plaintiffs next argue that Local 395’s proposed amendment raises “an irrelevant defense”

 of “lack of corporate knowledge,” and should therefore be denied as futile. (P’s Response at 9,



 3
   While Plaintiffs argue that depositions of Veach and Williamson are needed because they “can no longer hide behind
 the 5th Amendment” (ECF No. 253, at 11), it remains to be seen whether such depositions are necessary in light of all
 discovery previously taken, and whether Veach and Williamson would no longer assert their 5th Amendment rights.

                                                         10
USDC IN/ND case 2:16-cv-00200-PPS-JPK document 291 filed 07/20/21 page 11 of 15


 ECF No. 253). According to Plaintiffs, federal labor law (specifically, 29 U.S.C. § 185(e)),

 “mandates a union to assume all liabilities of its agents whether or not the acts are authorized or

 ratified.” (ECF No. 253, at 9-10).4 Thus, Plaintiffs argue, Local 395’s amended assertions that the

 conduct admitted in Veach and Williamson’s plea agreements “was never authorized or ratified

 by Local 395” (e.g., ECF No. 251, Exhibit 1, ¶¶ 18-31) “reveal a non-existent defense that is futile

 to allege.” (P’s Response at 9-10, ECF No. 253).

          When assessing the futility of a proposed amendment, the Court “considers the legal

 sufficiency of the defense, not the merits.” Brown v. Bureaus Inv. Grp. Portfolio No. 15 LLC, No.

 4:19-cv-38, 2021 WL 1230079, at *2 (N.D. Ind. Apr. 1, 2021); Ellmann v. Amsted Rail Co., Inc.,

 No. 2:17-CV-361, 2018 WL 1725494, at *2 (N.D. Ind. Apr. 9, 2018) (same). Such legal sufficiency

 is therefore determined from the face of the proposed pleading. See O’Boyle v. Real Time

 Resolutions, Inc., 910 F.3d 338, 347 (7th Cir. 2018) (“Unless it is certain from the face of the

 complaint that any amendment would be futile or otherwise unwarranted, the district court should

 grant leave to amend” (quoting Barry Aviation v. Land O’Lakes Mun. Airport Comm’n, 377 F.3d

 682, 687 (7th Cir. 2004)). “If the proposed amendment is not clearly futile, denying leave to amend

 on this ground would be improper.” Ellman, 2018 WL 1725494, at *2 (citing 6 Wright and Miller,

 Federal Practice & Procedure § 1487, 637-42 (2d ed. 1990) (if the proposed defense “is

 insufficient on its face,” the court may deny leave to amend)). Given this standard, the Court rejects

 Plaintiffs’ futility argument for two reasons.

          First, while the LMRA states that a union’s lack of authorization or ratification “shall not

 be controlling” on the issue of agency (see supra notes 2 and 4), Local 395’s proposed amendment



 4
  Like § 152(13) (see supra note 2), § 185(e) provides that, “in determining whether any person is acting as an ‘agent’
 of another person so as to make such other person responsible for his acts, the question of whether the specific acts
 performed were actually authorized or subsequently ratified shall not be controlling.”

                                                          11
USDC IN/ND case 2:16-cv-00200-PPS-JPK document 291 filed 07/20/21 page 12 of 15


 asserts more than lack of authorization and ratification. It also denies that the conduct admitted in

 Veach and Williamson’s plea agreements “was within the scope of any authority afforded them

 under the Union’s Constitution and By Laws or otherwise, or that it was undertaken in any coherent

 belief that it would further the business interests of or would rationally benefit the Union.” (E.g.,

 ECF No. 251, Exhibit 1, ¶¶ 18-31). As Plaintiffs acknowledge, the issue of agency under the

 LMRA and common law principles requires consideration of whether the agent’s actions were

 “within the scope of his general authority.” (P’s Sur-Reply at 4-5, ECF No. 275). Local 395’s

 amended denials that the conduct admitted by Veach and Williamson “was within the scope of any

 authority afforded them under the Union’s Constitution and By Laws or otherwise, or that it was

 undertaken in any coherent belief that it would further the business interests of or would rationally

 benefit the Union,” thus address Plaintiffs’ own theory of agency. As such, while the Court

 expresses no view on the merits of that issue, the defense appears legally sufficient on the face of

 Local 395’s proposed Amended Answer.

        Second, Local 395’s additional assertions that it lacked knowledge and did not authorize

 or ratify the conduct admitted in Veach and Williamson’s plea agreements (e.g., ECF No. 251,

 Exhibit 1, ¶¶ 18-31) are also responsive to Plaintiffs’ allegations. Wholly apart from Local 395’s

 argument that knowledge and authorization of an agent’s independent or wrongful acts are required

 for vicarious liability (ECF No. 258, at 6-9; ECF No. 278, at 4-5), Plaintiffs’ Complaints have

 consistently alleged (and Local 395 has consistently denied) that the attack on D5 workers

 “occurred with and at the authorization, sanction, advice, encouragement, and or instigation of

 Defendants and their officers,” and that Local 395 “directed” and “sanctioned” the attack on

 Plaintiff Kudingo. (ECF No. 59, ¶ 40, 81; ECF No. 75, ¶¶ 43, 83). Plaintiffs’ Complaint thus

 renders Local 395’s denials of knowledge and authorization of the attack relevant by alleging that



                                                  12
USDC IN/ND case 2:16-cv-00200-PPS-JPK document 291 filed 07/20/21 page 13 of 15


 Local 395 authorized, directed, and sanctioned it. Given these allegations, Local 395’s proposed

 amended assertions that it never knew of, authorized, or ratified the specific conduct now admitted

 in Veach and Williamson’s plea agreements are relevant as well.

 IV.    Plaintiffs’ Assertions of Bad Faith and Dilatory Motive

        Finally, Plaintiffs contend that Local 395’s proposed amendment should be denied based

 on alleged bad faith and dilatory motive related to its past and current denials of knowledge of the

 attack on D5 workers. Specifically, Plaintiffs argue that Local 395’s prior denials of knowledge

 are “beguiled by the fact that its President, Veach, had direct personal knowledge of the event

 when Local 395 answered the Complaint, the Amended Complaint, and at the time of the 30(b)(6)

 deposition,” during which Local 395’s Business Manager, Ronald Ware, also claimed to lack such

 knowledge. (P’s Sur-Reply at 6, ECF No. 275). According to Plaintiffs, Local 395’s reliance upon

 Ware’s testimony to claim such lack of knowledge then and now is “willful blindness,” and Local

 395’s corresponding claim that “it first gained knowledge of its officers and members’

 involvement based solely upon the plea agreements entered January 22, 2020” must be rejected in

 any event, because “Veach’s knowledge is imputed to Local 395, whether or not Veach conveyed

 his knowledge to Local 395’s Business who testified he lacked knowledge.” (Id. at 6-7). Plaintiffs

 thus argue that Local 395’s past and current denials of prior knowledge of the attack on D5 workers

 should be rejected because they are factually unfounded and legally precluded. As explained

 above, however, a court’s consideration of a proposed amendment does not focus on the merits,

 and this Court therefore does not determine the truth or ultimate legal effect of the statements

 contained therein. See Ellmann, 2018 WL 1725494, at *2.

        Rather, the issue before this Court is whether the amendment currently proposed is sought

 in bad faith. See Kreg, 919 F.3d at 417 (affirming decision allowing amendment that was not



                                                 13
USDC IN/ND case 2:16-cv-00200-PPS-JPK document 291 filed 07/20/21 page 14 of 15


 “sought in bad faith”); see also Member Select Ins. Co. v. Cub Cadet, LLC, No. 2:16-CV-436,

 2017 WL 563161, at *1 (N.D. Ind. Feb. 13, 2017) (leave to amend may be denied “if the

 amendment is sought in bad faith”). Thus, while Plaintiffs’ contentions that Local 395’s prior

 denials were made in bad faith may bear on other motions, they are not for this Court’s

 consideration on the instant motion to amend. See Cemco Inv’rs, LLC v. United States, No. 04 C

 8211, 2006 WL 8461539, at *2 n.3 (N.D. Ill. May 9, 2006) (alleged pre-litigation bad faith in

 withholding information responsive to IRS summonses would be more properly addressed in a

 dispositive motion, rather than motion to amend: “While bad faith by J&G could conceivably be

 relevant to some sort of estoppel claim by the government, it is difficult to see how it is relevant

 to the motion for leave to amend.”). What matters here is that Plaintiffs have alleged as a factual

 matter that Local 395 directed and sanctioned the attack on Plaintiff Kudingo and that the attack

 on D5 workers took place with Local 395’s authorization, advice, encouragement, and instigation.

 (ECF No. 75, ¶¶ 43, 83). Having denied those allegations generally in the past (id.), Local 395

 now seeks to deny them specifically with respect to the criminal conduct subsequently admitted in

 Veach and Williamson’s plea agreements. (Id. at ¶¶ 4, 21-31). The truth of those denials (both past

 and present), and their legal effect, are for the District Judge and/or jury to decide at the appropriate

 time, not for this Court on a motion for leave to amend.5

          Nor does the record before this Court support a finding that Local 395’s request to amend

 is a mere “dilatory tactic,” as Plaintiffs further argue. (P’s Reply at 12-13, ECF No. 253). As

 discussed throughout this Opinion, Local 395 has long denied knowledge of the attack on D5



 5
   In so ruling, this Court expresses no view on Plaintiffs’ pending Motion for Sanctions, which argues that Veach and
 Williamson’s plea agreements now demonstrate that the denials in Local 395’s prior Answers were not “well grounded
 in fact” or the product of “reasonable inquiry.” (ECF No. 272). Just as this Court does not assess the merits of Local
 395’s current denials, it also does not address whether its past denials were supported by a reasonable factual basis for
 purposes of Fed. R. Civ. P. 11 and 28 U.S.C. § 1927. Whether Local 395 possessed information undermining those
 denials, or willfully disregarded such facts, is for the District Judge to determine at the appropriate time.

                                                           14
USDC IN/ND case 2:16-cv-00200-PPS-JPK document 291 filed 07/20/21 page 15 of 15


 workers, and that it directed, sanctioned, or authorized that conduct. (ECF No. 59, ¶ 40, 81; ECF

 No. 75, ¶¶ 43, 83). Thus, while Plaintiffs vigorously dispute those denials, Local 395’s current

 request to make the same denials as to the conduct subsequently admitted by Veach and

 Williamson represents no late sea change, and is no more dilatory than Plaintiffs’ affirmative use

 of those admissions to demonstrate Local 395’s liability sufficient for summary judgment to be

 granted against it. That Local 395 repeatedly stated between March 2020 and April 2021 an

 intention to amend its answer to address Veach and Williamson’s plea agreements (see supra at 6

 and note 1) similarly dispels any notion that the current proposed amendment was timed to gain

 “a strategic advantage” or “throw the litigation into disarray.” See King, 763 F.3d at 647-48. In

 short, while the Court acknowledges Plaintiffs’ factual and legal arguments against Local 395’s

 denials of knowledge and responsibility for the attack on D5 workers, the liberal standards for

 amendment require allowing Local 395 to make the same denials as to Veach and Williamson’s

 subsequently admitted conduct, and for the truth and effect of those denials to be determined

 another day.

                                         CONCLUSION

        For the foregoing reasons, the Court GRANTS Local 395 Ironworkers’ Motion for

 Leave to File an Amended Answer to Plaintiffs’ Amended Complaint [DE 251]. Defendant

 Local 395 Ironworkers shall file its Amended Answer to Plaintiffs’ First Amended Complaint

 (ECF No. 251, at 6-46) as a stand-alone document on the electronic case docket upon receipt of

 this Opinion and Order.

        So ORDERED this 20th day of July, 2021.

                                              s/ Joshua P. Kolar
                                              MAGISTRATE JUDGE JOSHUA P. KOLAR
                                              UNITED STATES DISTRICT COURT



                                                15
